Citation Nr: 1123259	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-00 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for service-connected post traumatic stress disorder (PTSD) with history of bipolar disorder, currently rated 30 percent disabling.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from May 1962 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The June 2008 rating decision also denied a claim for a total disability rating for compensation purposes based on individual unemployability (TDIU).  The Veteran indicated his disagreement with the decision and a statement of the case (SOC) was issued to him in November 2009.  The Veteran, however, as part of his December 2009 substantive appeal (see VA Form 9), limited his appeal to the increased rating matter.  Hence, the Board has no jurisdiction at this time to adjudicate the TDIU claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in this case to obtain another VA examination.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim, and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran, as part of his December 2009 substantive appeal, indicated that symptoms associated with his service-connected psychiatric disability included acts of extreme violence, which had destroyed his personal and business relationships.  The Veteran also seemed to assert that a March 2008 VA psychiatric examination was essentially inadequate for rating purposes.  Specifically, he took exception with many of the findings reported as part of the examination.  The March 2008 examination is the most recent VA examination on file.  While he mentioned that he did not speak to his brother, and only socialized with his wife and grandchildren, the report noted that "[h]e tries to get out and visit friends some."  He also contended that he suffered from memory loss; clinical findings included as part of the March 2008 VA examination report did not include those pertaining to memory, either short or long term.  The Veteran also took exception with the thoroughness of the March 2008 examination.  He claimed that he was told it would take approximately two hours, but that it instead took 20 minutes.  He also disputed the VA examination findings which concerned his relationships with co-workers.  While the report stated that the Veteran got "along with co-workers and supervisors," the Veteran seemed to dispute the accuracy of this statement.  

As noted, the Veteran was last afforded a VA examination for PTSD in March 2008.  This is more than three years ago.  In some instances, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In this case, the assertions of the Veteran made as part of his December 2009 substantive appeal, including that he experienced episodes of extreme violence and had memory loss [neither of which was mentioned in the course of the March 2008 examination], in the opinion of the Board, compared with the findings set out as part of the March 2008 VA examination, represents to the Board an indication of allegations of worsening symptoms since March 2008.  

In light of the factors noted above, the Board concludes that, in this case, another VA examination is needed to render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, in readjudicating this claim the RO must consider the Hart decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including statements supplied by the Veteran (and his wife) and the March 2008 VA examination report, and to comment on the current severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected PTSD under the applicable rating criteria.  The examiner should also assign an Axis V diagnosis (GAF score), consistent with the Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), a copy of this REMAND and all pertinent records in the appellant's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.

2.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the RO must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, and following any other indicated development, the RO should readjudicate the appealed issue in light of all the evidence of record.  In so doing, the RO should also consider whether different ratings may be warranted for different time periods in light of the decision in Hart.  If the benefit sought on appeal remains denied, the Veteran should be provided a Supplemental SOC (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

